Citation Nr: 0616449	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar spondylosis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from June 1969 to December 
1971 and from June 1980 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder 
(claimed as a "spinal cord" condition) in a March 1995 
rating decision and denied service connection for a stomach 
condition in a November 1996 rating decision.  The Board 
denied these claims in a September 1998 decision.  The 
veteran did not initiate an appeal upon notice of the 
September 1998 Board decision.  

2.  Evidence received since the September 1998 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for lumbar spondylosis and 
raises a reasonable possibility of substantiating the claim. 

3.  Evidence received since the September 1998 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a stomach condition and 
raises a reasonable possibility of substantiating the claim. 

4.  The preponderance of the evidence is against a finding of 
a nexus between the veteran's lumbar spondylosis and his 
periods of active duty service from June 1969 to December 
1971 and from June 1980 to January 1981.

5.  The preponderance of the evidence is against the finding 
of a nexus between the veteran's stomach condition and his 
periods of active duty service from June 1969 to December 
1971 and from June 1980 to January 1981.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 1998 Board decision to reopen a claim for service 
connection for lumbar spondylosis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  

2.  New and material evidence has been received since the 
September 1998 rating decision to reopen a claim for service 
connection for a stomach condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  

3.  Service connection for lumbar spondylosis is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  

4.  Service connection for a stomach condition is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for a back disorder 
(characterized as a "spinal cord" condition) in a March 
1995 rating decision and denied service connection for a 
stomach condition in a November 1996 rating decision.  The 
Board denied these claims in a September 1998 decision.  The 
veteran was notified of these denials, but he did not 
initiate an appeal.  Therefore, the RO's decisions of March 
1995 and November 1996 and the Board's decision of September 
1998 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).      

The Board notes that, in the July 2004 statement of the case, 
the RO explained that it had reopened the veteran's claims 
based on new and material evidence but denied the claims on 
the merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim before proceeding to the merits of the appeal.  

The Board denied service connection for a back disorder in 
its September 1998 decision because there was no medical 
evidence of a nexus between current medical findings 
pertaining to the back and the veteran's period of active 
service.  Evidence of record at that time consists of service 
medical records, VA treatment records, and VA exams dated 
January 1994 and February 1994.  Evidence received since the 
September 1998 rating decision consists of the report of a 
February 2003 VA examination and private medical records, 
including an MRI of the lumbar spine conducted in November 
2002.  The Board finds that this evidence is new and material 
within the meaning of 38 C.F.R. § 3.156(a).

The Board denied service connection for a stomach disorder in 
its September 1998 decision because there was no medical 
evidence of a current diagnosis of a stomach condition.  
Evidence of record at that time consists of service medical 
records and VA treatment records.  Evidence received since 
the September 1998 rating decision consists of the report of 
a February 2003 VA examination and private medical records 
and physician statements.  The Board also finds that this 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).

Having found that the RO has received new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) since the 
September 1998 decision, the veteran's claims for entitlement 
to service connection for lumbar spondylosis and a stomach 
condition are reopened.  38 U.S.C.A. § 5108.  The claims must 
therefore be considered based on all the evidence of record.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Board notes that the veteran was treated for a back 
injury sustained in the line of duty in December 1970 and 
treated again for back pain while in service in June 1980.  
In a letter dated December 2002, "V.K.," M.D., the 
veteran's private neurological surgeon, opined that the early 
degenerative changes on plaintiff's lumbar spine may have 
been caused by the injuries he sustained while in active 
service in December 1970 and June 1980, although it is 
unknown whether the physician reviewed the veteran's service 
medical records before rendering this opinion.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Based on a review of this medical report, the Board finds the 
above opinion to be entitled to limited probative weight. 

In February 2003, after having reviewed the veteran's service 
medical records and conducted an examination, the VA examiner 
opined that it is not at least likely as not that the 
veteran's current low back disability is related to his 
military service.  The Board finds this medical opinion is 
entitled to great probative weight.  Furthermore, the 
veteran's September 1971 separation examination was silent 
towards a low back condition, only supporting the results of 
the February 2003 examination and providing more evidence 
against this claim.   

In addition, the record fails to show that the veteran's 
lumbar spondylosis manifested to a compensable degree during 
the one-year presumptive period under 38 C.F.R. § 3.307.  In 
this regard, the veteran has not submitted any medical 
records dated to within one year after discharge.  Moreover, 
the first medical evidence of a back disorder post-service 
are VA treatment records dated 1993, which is many years 
after discharge.  The Board must note the lapse of many years 
between the veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The Board acknowledges the veteran's contention that his 
lumbar spondylosis was caused by driving a vehicle in 
service.  The Board again observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones, supra; Espiritu, 
supra.  

The Board finds the service medical records, post-service 
medical records, and VA examination outweighs the private 
medical opinion.  For these reasons, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for lumbar spondylosis.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

In connection with his claim for service connection for a 
stomach condition, although service medical records reveal 
that the veteran was seen in November 1979 and June 1980 for 
upper gastrointestinal symptoms during service, a 
comprehensive review of the evidence of record does not 
support a finding that the stomach disorder is related to his 
military service.  Service medical records are silent for any 
gastrointestinal symptoms until peptic ulcer disease was 
diagnosed in November 1979.  

The veteran provided a letter from "M.A.L.N.," M.D., of the 
Ashford Pulmonary Group, who opined that the veteran's 
gastroesophageal reflux started during his period of service 
in 1970 and has presented multiple symptoms until the present 
day.  The physician rendered this opinion after reviewing the 
veteran's military medical record from July 1970 to June 1971 
and his VA medical records from November 1979 to February 
1981.  

However, after reviewing the veteran's claims file and 
performing an examination, a VA examiner opined that it was 
not at least likely as not that the veteran's current 
gastroesophageal reflux disease is related to symptoms 
present during active service.  As noted above, the veteran's 
personal, lay opinion as to the etiology of his disorders is 
not competent evidence needed to establish service connection 
or secondary service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

As noted above, the Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); and Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the 
Board finds that the February 2003 VA medical opinions, 
rendered after having reviewed the entirety of the veteran's 
claims file, is more probative on the questions of when and 
how the veteran incurred lumbar spondylosis and a stomach 
condition.  The basis for the private medical provider's 
opinion is very unclear and outweighed by service and post-
service medical records, which clearly indicate that the 
conditions began years after service.  Thus, although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The 
veteran's stomach condition claim is denied.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for each disorder 
claimed.  38 U.S.C.A. § 5107(b).  The evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor. Id.  The appeal is denied.     


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated February 2003, as well 
as information provided in the July 2004 statement of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2004 statement of the case 
includes the text of the regulation that implements the 
statutory notice and assistance provisions.  Although there 
was no notice informing the veteran to submit all relevant 
evidence in his possession, see Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Board emphasizes that the 
veteran has not made any showing or allegation of any defect 
in the provision of notice that resulted in some prejudice 
toward him.  Accordingly, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes above that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In addition, given the favorable outcome on the issue of new 
and material evidence, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on this issue.  See Bernard, supra.

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
and several VA examinations.  The veteran submitted private 
medical treatment records and private physician statements as 
well lay evidence in the form of personal statement and 
hearing testimony.  As there is no other indication or 
allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A.  § 5103A.   


ORDER

As new and material evidence has been received, the claims 
for service connection for lumbar spondylosis  and a stomach 
condition are reopened.  To that extent, the appeal is 
granted.

Service connection for lumbar spondylosis is denied.

Service connection for a stomach condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


